Citation Nr: 9907026	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-07 530 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 13, 1953 to June 
24, 1953. 

The Board of Veterans' Appeals (Board) notes a historical 
review of the record discloses that the last final 
disallowance of service connection for a rheumatic heart 
disorder was by a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in December 1958. 

In a January 1995 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a rheumatic heart disorder.  
In September 1997, the Board denied the claim and the veteran 
appealed to the United States Court of Veterans Appeals 
(Court).

While the case was pending at the Court, VA Office of General 
Counsel and the veteran's representative requested that the 
Court vacate the September 1997 decision by the Board and 
remand the case for readjudication of the issue of whether 
new and material evidence had not been submitted to reopen 
the claim of service connection for a heart disorder in light 
of Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  
The Court granted the request in October 1998, vacated the 
Board's September 1997 decision and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.  

A review of the record suggests that the veteran may be 
raising for the first time the issue of entitlement to 
service connection for coronary artery disease including as 
secondary to exposure to mustard gas.  Since this issue is 
not inextricably intertwined with the issue on appeal, and 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
appropriate adjudicatory action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).



FINDINGS OF FACT

1.  Service connection for a heart disability characterized 
as rheumatic heart disease was denied by the RO in a rating 
decision issued in December 1958.

2.  Additional evidence submitted since the December 1958 RO 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final December 1958 decision 
wherein the RO denied entitlement to rheumatic heart disease 
is not new and material, and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 
C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent medical evidence at the time of the December 
1958 RO rating action consisted of the service medical 
records and a report of a VA medical examination conducted in 
November 1958.

On his pre-induction medical examination in January 1953, the 
veteran's heart was evaluated as normal.  His service medical 
records show that in early May 1953, he sought treatment for 
complaints of pain in the left side of his chest, reported a 
3 year history of shortness of breath upon exertion, and that 
the local doctor had said that he had a "leaking valve."  

The impression was organic heart disease, rheumatic or 
congenital type; enlarged heart, with questionable mitral 
insufficiency and stenosis, as a congenital defect; and sinus 
tachycardia.  His training was stopped.  The final diagnosis 
after a follow-up evaluation that same day was rheumatic 
heart disease, inactive, type unknown, with enlarged heart 
and mitral insufficiency, that existed prior to service and 
was not aggravated by reason of military service.  This 
diagnosis was also noted on a medical board report in June 
1953.  

On VA medical examination in November 1958, the veteran's in-
service history was noted, and he indicated that he knew of a 
heart murmur prior to service, but gave no history of 
rheumatic fever.  He had dyspnea on heavy exertion with some 
feeling of lateral precordial and left subcostal distress.  
The examination concluded in a diagnostic impression of 
organic heart disease, Class II, of rheumatic fever etiology.  
Structural aspect of the heart revealed healed rheumatic 
valvulitis of the mitral valve with mitral insufficiency and 
stenosis with cardiac enlargement.  The heart disability was 
manifested by exertional dyspnea and chest discomfort.  

Service connection for a heart disorder characterized as 
rheumatic heart disease was denied by the RO in a rating 
decision in December 1958 because rheumatic heart disease 
clearly and unmistakably preexisted active service, and was 
without any evidence of increase in underlying preservice 
disability demonstrated in service beyond natural progress; 
the veteran did not initiate an appeal therefrom.

The pertinent evidence submitted after the December 1958 RO 
rating decision consists of lay statements and testimony, 
newspaper articles, private and VA medical records.

A record of VA hospitalization in July 1959 referred to 
established pertinent diagnoses of observation for rheumatic 
heart disease and pure mitral incompetency, not found and 
murmur of unknown origin.

In statements received in January 1994, the veteran's mother 
and brother reported that the veteran did not have a history 
of a heart disorder prior to service. 

In June 1995, the veteran submitted two newspaper articles 
and a memorandum summarizing a government publication, all 
discussing the use of soldiers as experimental subjects, and 
the effects thereof; however, heart disorders were not 
mentioned in any of the articles.

Two of the veteran's childhood friends indicated in June 1995 
that they did not recall the veteran having heart problems or 
shortness of breath on exertion prior to service.

At his June 1995 personal hearing, the veteran testified that 
he developed heart problems after inhaling poison gas through 
a leaky mask during a gas chamber test in basic training.  He 
also testified that he gave a history of breathing difficulty 
upon exertion prior to service, during treatment in service, 
because his father wanted him to get out of the military in 
order to help care for his younger brother and sister.

Records from the University of California Davis Medical 
Center reflect that the veteran suffered congestive heart 
failure in February 1986, at which time he also reported a 
history of rheumatic fever at age 5.  In October 1989, he 
complained of dizziness upon standing, with near syncope, 
without vertigo, head trauma, chest pain, shortness of 
breath, or alcohol use.  Symptomatic orthostatic hypotension, 
etiology unclear, was diagnosed.  On additional testing that 
same month, the impression was rule out diabetes mellitus.  

In March 1990 the veteran complained of chronic fatigue with 
generalized headaches.  It was noted that he had a history of 
rheumatic fever at age 5, and undocumented myocardial 
infarctions in 1972 and 1976.  The impression, in pertinent 
part, was stable coronary artery disease, and no evidence of 
current congestive heart failure.  Findings from x-ray 
studies of the chest in April 1990, and June 1993 revealed no 
evidence of acute cardiopulmonary disease.  



In June 1995 it was reported that the veteran requested a 
letter from his physician relating current heart disease to 
exposure to poison gas during service, but that it was 
doubtful exposure to poison gas during service caused 
congestive heart disease.

J. Hosoume, M.D., indicated in July 1995 that the veteran 
reported he was diagnosed with rheumatic heart disease during 
service, and that rheumatic disease could certainly have 
contributed to the veteran's development of heart failure, 
diagnosed in 1986.

In February 1996 veteran's mother indicated that it was the 
veteran's brother and not the veteran who had rheumatic fever 
as a child. 

Also submitted were duplicate service medical records and 
other evidence including lay statements already of record.

The veteran also argued in multiple statements that his heart 
disorder should be service connected as he developed such a 
disorder during service.  He also claimed his heart disorder 
is a likely residual of exposure to gas during service.


Criteria

Service connection may be established for a disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of preexisting 
injuries suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§ 1110 ( West 1991). 



Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991).  Whether the presumption of 
soundness attaches depends on whether or not a later-
complained-of disability was "noted" on the veteran's 
entrance physical examination, as set forth in 38 C.F.R. § 
3.304(b). See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b) (1998).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Preservice disabilities noted in service.  There are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  

Consequently with notation or discovery during service of 
such residual conditions (scars; fibrosis of the lungs; 
atrophies following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced or 
resected parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Similarly, manifestation of lesions or symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish preservice existence thereof.  
Conditions of an infectious nature are to be considered with 
regard to the circumstances of the infection and if 
manifested in less than the respective incubation periods 
after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c).  

The provisions of 38 U.S.C.A. § 1154 (b) are not for 
application as the veteran was not shown to have participated 
in combat.

Under pertinent law and regulations, as interpreted by the 
Court, when an issue has been previously denied by the RO, 
such claim may not be reopened and allowed in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. 
§ 3.156(a).  To justify a reopening of a claim on the basis 
of new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in context of 
all the evidence, both old and new, would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?

However, in Hodge v. West, No. 98-7017 ( (Fed. Cir. Sept. 16, 
1998), the Federal Circuit held that the United States Court 
of Veterans Appeals impermissibly ignored the definition of 
"material evidence" adopted by the Department in 38 C.F.R. 
§ 3.156 and without sufficient justification or explanation, 
rewrote the regulation to require, with respect to newly 
submitted evidence, that "there must be a reasonable 
possibility that new evidence, when viewed in the context of 
all the evidence both old and new would change the outcome.  
See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
Federal Circuit held invalid the Colvin test for materiality 
as it was more restrictive than 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)


Analysis

With respect to the contentions advanced on behalf of the 
veteran by his representative including references to Court 
decisions, the Board must point out that where the veteran 
has not submitted new and material evidence to reopen a claim 
that has previously been finally denied, the Board has no 
jurisdiction to take any further action.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  This lack of jurisdiction 
precludes the Board from reevaluating any evidence previously 
considered by the RO in its December 1958 decision.  

The facts established at the time of the unappealed December 
1958 RO rating decision showed that while the veteran's 
induction physical examination was silent for any pertinent 
heart findings, his service medical records noted that within 
a few weeks following entrance into active duty, he was found 
to have an already well established inactive rheumatic heart 
disease process with enlarged heart and mitral insufficiency.  
He reported a three year history of shortness of breath on 
exertion which a local doctor had told him was due to a 
leaking heart valve.  His training was stopped.  

The veteran was medically discharged from active duty by 
early June 1953, within approximately 2 months and twelve 
days following entry into active service, for an inactive 
rheumatic heart disease process that was medically determined 
to have preexisted active duty and not to have been 
aggravated therein.  No treatment was rendered in service for 
rheumatic heart disease as it was shown to have remained 
inactive throughout service.  

The post service record was nonrevealing until an initial VA 
examination in November 1958, which continued to reflect 
inactive organic heart disease of rheumatic fever etiology 
manifested by exertion, dyspnea and chest discomfort.  As the 
well established inactive rheumatic heart disease process 
with enlarged heart and mitral insufficiency was found only a 
few weeks following entry onto active duty, such heart 
disability was found to have clearly and unmistakably existed 
prior to service.  38 C.F.R. § 3.303 (c).  

The rheumatic heat disease process remained inactive and 
untreated during service as well as following separation from 
active duty as demonstrated on a postservice VA examination 
in November 1958.  Any symptoms of chest discomfort expressed 
by the veteran in service were not shown to have been other 
than a continuation of preservice symptoms without evidence 
of increase in the underlying rheumatic heart disease process 
beyond natural progress.  The lack of any pertinent 
postservice findings of rheumatic heart disease through the 
November 1958 VA examination further precluded any finding of 
a pathological advancement of a pre-existing rheumatic heart 
disease in active service.  The Board points out that the RO' 
s unappealed rating decision of December 1958 is not subject 
to revision except on the receipt of new and material 
evidence.

The Board has considered the evidence and contentions 
received since the December 1958 RO decision.  Essentially, 
the additional evidence received pertinent to the veteran's 
rheumatic heart disease consists of additional VA and private 
medical records and lay witness statements as well as 
testimony given by the veteran at a hearing before a hearing 
officer at the RO.

The additional medical evidence demonstrates pertinent 
diagnoses of observation for rheumatic heart disease and pure 
mitral incompetency, not found, and murmur of unknown origin 
in July 1959 as well as documented treatment for congestive 
heart failure with coronary artery disease from 1986 with 
undocumented history of myocardial infarctions as early as 
1972.  

In 1995, J. Hosoume, M.D., noted that as the veteran had a 
history of rheumatic heart disease diagnosed in service, his 
rheumatic heart disease could certainly have contributed to 
his development of heart failure in 1986.  The Board points 
out that the critical question in this case was and remains 
whether there is medical evidence showing that the veteran's 
pre-service rheumatic heart was aggravated during service.  
The medical evidence received since the December 1958 RO 
decision fails to address this question.  

The evidence as stated simply suggests at best a possible 
related cardiovascular event manifested by congestive heart 
failure at a time dating many years following separation from 
active duty without any significant or relative probative 
bearing as to the issue of whether there was any pathological 
advancement in underlying pre-existing rheumatic heart 
disease beyond natural progress of the disease in active duty 
between April 13, 1953 and June 24, 1953.  Rather, Dr. 
Hosoume only points to a limited time frame dating in 1986, 
more than 30 years following active duty in which the 
veteran's preservice rheumatic heart disease could have 
contributed to congestive heart failure.  

There was no suggestion of aggravation in active service of 
preservice rheumatic heart disease as a consequence of 
increased disability or superimposed cardiovascular pathology 
in service or that he based any expressed opinion upon a 
review of the veteran's service medical records  Again, the 
medical evidence received since the December 1958 RO decision 
fails to address relevant issue at hand and therefore does 
not constitute new and material evidence.  

As lay persons, the veteran's mother, brother, and friends 
are not competent to testify as to medical diagnoses or 
causation.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Thus, their statements do not constitute 
competent evidence with respect to whether the veteran had 
rheumatic fever or rheumatic heart disease prior to service 
in light of the established and undisputed medical facts of 
record demonstrating the presence of a preexisting rheumatic 
heart disease process prior to the veteran's active service.


The newspaper articles and memorandum submitted in June 1995 
are not pertinent to the claim on appeal as they do not 
address any relationship between the veteran's claimed heart 
disorder and service.

The Board has also considered the veteran's contentions in 
statements and testimony, that he has a heart disorder and 
that it is related to service.  However, such argument is 
cumulative, and as he is a lay person, he is not competent to 
testify as to medical diagnoses or causation.  See Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  The 
veteran's pre-existing rheumatic heart disease as noted in 
service was medically shown to be of rheumatic fever origin 
despite his claim that it was due to exposure to gas in 
service. 

Therefore, the Board finds that the additional evidence 
submitted since the December 1958 RO decision is either 
cumulative or redundant, or otherwise does not bear directly 
or substantially upon the specific matter under 
consideration.  In this regard, it does not include competent 
medical evidence to establish that rheumatic heart disease 
did not exist prior to service or that the pre-existing 
rheumatic heart disease increased in severity in service 
beyond the natural progression of the disability.  In other 
words, the evidence is not so significant that it must be 
considered in order to fairly decide or to warrant 
reconsideration of the merits of the claim on appeal.

Based on the foregoing, the Board finds that none of the 
additional evidence is new and material.  Thus, the claim is 
not reopened, and the December 1958 RO decision remains 
final.  No further analysis of the application to reopen the 
claim is appropriate, and VA has no additional duty to 
assist.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  In that 
regard, the Board notes that there may be VA records of 
treatment for heart problems in 1974, noted by the veteran in 
his December 1993 application to reopen the claim and June 
1995 personal hearing, that are not in the claims folder.  

However, a remand for such records will serve no useful 
purpose, as the claimed treatment occurred many years after 
his separation from service, and there is no evidence to 
suggest that records thereof would include new and material 
evidence to reopen the claim on appeal.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The Board finds that although the standard for finding 
whether new and material evidence has been submitted to 
reopen a claim previously denied by the RO has been lessened 
as a result of the recent holding in Hodge cited above, since 
the evidence submitted in this case is either cumulative or 
redundant, or otherwise does not bear directly or 
substantially upon the specific matter under consideration 
under any standard, it was not prejudicial for the Board to 
proceed with the adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
rheumatic heart disease, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

